Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusela (US 2017/0208328 A1) in view of Chen et al. (US 2009/0279603 A1).
Regarding claim 1, Kuusela discloses an encoding resolution control method (see fig. 7), applied to a computer device having one or more processors and memory storing programs to be executed by the one or more processors (see 302-314 in fig. 3) and the method comprising: calculating a quantization parameter threshold (see 716 and 722 in fig. 7) of a to-be-encoded current frame (see 704 in fig. 7) according to a preset rule (see 712 and 718 in fig. 7); further 
Although Kuusela discloses calculating an intra-frame prediction block proportion of the current frame, it is noted that Kuusela does not provide the particular wherein the calculating an intra-frame prediction block proportion of the current frame is according to intra-frame prediction block proportions of N consecutive inter-frame prediction frames in front of the current frame, wherein N is a positive integer greater than or equal to 1.
However, Chen discloses an encoding method and system wherein the calculating an intra-frame prediction block proportion (see 42 in fig. 4; e.g. see “intra refresh” in ¶ [0039]) of the current frame is according to intra-frame prediction block proportions of N consecutive inter-frame prediction frames (see “Group of Pictures” in fig. 3; e.g. see ¶ [0023]) in front of the current frame (e.g. see ¶ [0023], wherein a P frame requires an I frame in front of the GOP), wherein N is a positive integer greater than or equal to 1 (e.g. see “GOP with a length of thirty pictures” in  ¶ [0032]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of intra-refresh for calculating quantization parameters into Kuusela quantization parameter threshold for the benefit of obtaining a most probable quantization parameter threshold by taking the attention-based Intra refresh into account. 

	
Regarding claims 2, 13 and 20, Kuusela further discloses wherein the current frame is a first frame or a first inter-frame prediction frame of a video stream (see 608 in fig. 6); and the determining a quantization parameter threshold of a to-be-encoded current frame according to a preset rule comprises: determining the quantization parameter threshold of the current frame according to a preset initial quantization parameter (see 702 in fig. 7). 

Regarding claims 3 and 14, the references further discloses wherein the current frame is an inter-frame prediction frame (see Chen “Group of Pictures” in fig. 3), and a frame in front of the current frame is an intra-frame prediction frame (e.g. see Chen ¶ [0023]); and the determining a quantization parameter threshold of a to-be-encoded current frame according to a preset rule comprises: determining the quantization parameter threshold of the current frame according to a quantization parameter threshold corresponding to the frame in front of the current frame (see Kuusela 716 and 722 in fig. 7). 

Regarding claim 5, the references further discloses wherein before the determining an intra-frame prediction block proportion of the current frame, the method further comprises: determining a quantity M of consecutive inter-frame prediction frames in front of the current frame (see Chen “Group of Pictures” in fig. 3), wherein M is a non-negative number (see Chen “range e.g. between 2” in ¶ [0037]); and determining that N=M when M is a value greater than or equal to 1 and less than or equal to 2 (see Chen “range e.g. between 2” in ¶ [0037]). 

Regarding claim 7, the references further discloses wherein the determining the quantization parameter threshold of the current frame according to the intra-frame prediction block proportion of the current frame comprises: determining, according to a preset correspondence between an intra-frame prediction block proportion (see Chen 48 in fig. 4) and a quantization parameter threshold (see Kuusela 702 in fig. 7), a quantization parameter threshold corresponding to the intra-frame prediction block proportion of the current frame (see Kuusela 716 and 722 in fig. 7; see Chen 48 in fig. 4).

Regarding claims 8 and 16, the references further discloses wherein the determining a quantization parameter estimated value of the current frame according to an encoding mode of an encoder comprises: determining, if the encoding mode of the encoder is encoding with a fixed quantization parameter, that the quantization parameter estimated value of the current frame is a fixed quantization parameter value corresponding to the current frame; or predicting, if the encoding mode of the encoder is encoding at a fixed bit rate (see Kuusela 702 in fig. 7), the quantization parameter estimated value of the current frame according to quantization parameters respectively corresponding to L encoded frames in front of the current frame (see Chen “Group of Pictures” in fig. 3), wherein L is a value determined according to a currently used bit rate control algorithm (see Kuusela 706 in fig. 7). 

Regarding claims 9 and 17, the references discloses wherein the L frames comprise downsampling encoded frame (e.g. see Kuusela 716 in fig. 7); and the predicting the quantization parameter estimated value of the current frame according to quantization parameters respectively corresponding to L encoded frames in front of the current frame comprises: determining, according to a preset quantization parameter offset value (see Kuusela 702 in fig. 7), a full -resolution quantization parameter corresponding to the downsampling encoded frame (see Kuusela 716 in fig. 7); and predicting the quantization parameter estimated value of the current frame according to full -resolution quantization parameters respectively corresponding to the L encoded frames (see Chen “Group of Pictures” in fig. 3). 

Regarding claim 11, Kuusela further discloses wherein after the determining that the encoding resolution of the current frame uses downsampling (see 716 in fig. 7), the method further comprises: determining a quantization parameter actual value of the current frame according to a difference between the quantization parameter estimated value and a preset quantization parameter offset value (see 712 and 718 in fig. 7). 

Regarding claim 12, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuusela and Chen in view of Fujisawa et al. (US 2007/0160140 A1).

Regarding claim 6, the references do not disclose wherein the determining an intra-frame prediction block proportion of the current frame comprises: determining the intra-frame prediction block proportion of the current frame according to an average value of the intra-frame prediction block proportions of the N frames. 
However, Fujisawa discloses an encoding method wherein the determining an intra-frame prediction block proportion of the current frame comprises: determining the intra-frame prediction block proportion of the current frame according to an average value of the intra-frame prediction block proportions of the N frames (see S123 in fig. 17). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fujisawa teachings of intra predicted block proportion averaging as an added feature into the references quantization parameter threshold for the benefit of determining to skip filtering of a block.

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Wu et al. (US 8,780,986 B2), discloses adjusting quantization parameter according to intra-fresh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485